Office af ie ccaal

a SaNARINERT 6 WATURAL BES (ipptaran
dh DP Malacatiany ” i

Etige 1b ie Ses? ee : 11 June 1992

— ‘
‘ '

Natural Resources
Diliman, Quezon city

sir:

transmitted herewith is the Memoran'
Excellency president Corazon C. Aquino,
the Mineral Production Sharing
by the Government. of the Republic of the Philippines with
Mining Corporation.

pest regards.

very truly yours,

Encl.: a/s
CN: 9205-0635

a 2 ciligation tor

Agreement entered into on 7 May 1992

commercrai
eeky fou O) aca, | ’

fw mat (MPA

Ww Doty
MALACANANG
MANILA
5 :
MEMORANDUM ‘
TO : Hon. Fulgencio S. Factoran, Jr.

Secretary, Department of Environment
and Natural Resources (DENR)

on 7 May 1992 by the Government of the Republic of the Philippines, thru the
Secretary, DENR, with Casiguran Mining Corporation, for the exploration,
development, and utilization of a Parcel of public land in Loreto, Surigao del
Norte, covering an area of 1,198 hectares,

8 As recommended, said Agreement is hereby APPROVED, Pursuant to
Section 3 of Executive Order No. 279, dated 25 July 1987, subject to (a)
inclusion ‘therein of “a stipulation that all data and information gathered by

~ By the President:

; : YW

MINERAL PRODUCTION SHARING at
| MPSA No. 010-92-X

(this “Agreement">
is_,made = and Philippines, this

TK day of

THE REPUBLIC OF THE!)
hereinafter referred
GOVERNMENT , acting
represented in this act b
af the Department of §
Natural) Resources FULGENCHO $|
FR wi th offices at the i Depp
Environment and Natu
Building, Visayas Avenue,

City, Metro-Manila). |
| |

|
\ -— and .-

| ie
CASIGURAN .| MINING CORPORATION,
hundred) per cent (1LOG0%) ||) Filipijnop;owned
corporation duly arganizdd ‘an

2. ed under ithe laws of the Rébpubllic the
Philippines, hereinafter||referr oOo as
the CONTRACTOR with offices lat . 19
Hilltop! Street, Guezon|| Cilty Matra
Manila,| represented in this at its
President, EUGENIO R UNS as
authorized by its Board Inder " x AN

which forms an integral pHrt her
j

WHEREAS, but
Fhilippines (the |"Con ) or
2 that all lands of the public dom#
petroleum, and other natural resou
and that the exploration, developme

“resources shall be under the full
State; and

pd ut

1 and|supervi

WHEREAS, the Constitution furtk es that
may directly undertake such activit i it}may enter
production, joint venture, oF produd
Filipina citizens, or corporations
per centum of whose capital is awne

|
|
}

WHEREAS, by Executive Order No
the Secretary of the Department
Resources is authorized to ent
agreement in furtherance of the obj
the Constituticn toa bolster thi
systematic develdpment and utilizath

| |

WHEREAS, the Government des I
financial resource technical
Contractor is capabl applying

project contemplat and

= subd on July 2
of EnYirbnment and
bpraducti
the Government

economy hrough
inpral lands; and

WHEREAS , Gontr
ernment in the

dqina
utijlidat

| eae

actor de

lopment and

|

tkng in the Contract

| .
purposes of certain chromite
ho may be

Area (as hereinafter
discovered in such
|
/ WHEREAS, Ccintractor has
technical competdnce and skills
Operations herein described.

fnerals whic

to] it the capital,
fo farry aut the Mining

premises,

NOW, THEREFORE, for and in col
set forth,

the mutual covenants, terms and can
it is hereby stipulated and agreed

| SECTION I
|
|
|

SCOPE

Froduction Sharing
Inder No. 279. The
provide for the

ded THis Agreement is all M
Agreement entered into pursuant toa
primary purpose) of this Agreeme
@xploration, development, and comm ization of certain
chromite deposits existing within||) ct Area, with all
necessary services, technology and]lifingnejna] to be furnished or
arranged for by the Contractor in With the provisions
af this Agreement. The Cantractor||ishaljl by virtue of this
Agreement, acquire any title 1s mpassed within the

Se Contract Area. |
|

1.2 Jhe Contractor shall under and execute, for

and on behaif of [the Government, Mifping Op Fiens in accordance

with the provision of this fereemetts hereby constituted

and appointed fdr the purposes of the exclusive
antity to conduct Mining Operations | ig Area.
However, it is aqdreed upon that thel/Contrag conduct
mining operations in areas covered||by valid eK i small
scale mining permits at the tite df i of this

Agreement. |
1.5 The .Contractor shall] assum ll exploration risk
such that if no Minerals in commerci! duaitifty are developed and

produced, it will not be entitled fiir nein urbement.

| |
1.4 During the term of this Agr
of production nd sale of Mineralis derive from the Mining
Operations conteqplated herein alll be lacdouhted for and divided
between the Government and Contractilr if) a¢coPdance with Section
VIII hereof. | |

Pemant the total value

|
| .
| SECTION
| |
| DEFINITI

AS used in this Agreement, thé
whether im the |sinauiar and alurall
respective meanings:

S.i Agreement means

Agreement. |

; 3.2 Associated Minerals meane|]

together with the principal ore ming
|

. |

% Budast |inear bet

Cantrac tear in |Mining (Operations

accomplish the Work Frogtam far e

enti

tf expepdiftures ta be made
Sar teipl

c
parti

z | | { |
a rd |
° {
| |
- |
= | |
2.4 Calendar Year or Year mF ad of twelve (12)
consecutive months starting with tht January and ending
on December 31, while ' Ineans a period
consisting of three C3) hs with the first
calendar quarter jstarting with t January.
|
Bank méans the Ba of! the Republic of
2.4 Commercial Production means prodiction of sufficient
quantity of minerals to sustain edononic}] viability of mining
operations as specified in the aphiroy Comercial Froduction
Work Program. Production of Nick i Ore rbguired to test and/or
develop a Flant| processing a pilot plant used
for such testing |shall not be he determination of
Commercial Praduqtian.
2.7 Constitution or Philipping Consthtultion means the 1987
Constitution of the Republic of tha FPhilippihes, adopted by the
Constitutional Commission af 196 thber 15, 1986) and
ratified by the Feople of the Phd Lad February 2, 1987.
2.8 Contract Area means the arla with[n |the jurisdiction of
the Republic of the Philippines Which i subject of this
Contract, as |diminished pursuaht {to Che relinguishmeant
NGy obligations of the Contractor as hy reid sbt | farth. Initially,
the Contract Area is outlined and myre parbicularly described in
Annex "A" attached hereto. i |

twelve (12) consecutive
bhils Agreement or from

2.9 nn Year means a period af
months counted from the Effective Date of
the anniversary pt such Effective Dhte. |

2.10 Contrhetor means CASIG suAhN MINING |CORFORATION and its
assignee or assignees of any ifterps elf CASIGURAN MINING
CORFORAT ION undeb this Agreement pHbvided Such assignment of any
such interest is| accomplished pursuant to the provisions hereof.

itly means a document
pecitic site that are
Inmentally safe and

ott fig enaibtion of Mining |Feasibi
proclaiming the presence af minerals inja
recoverable by | socially acceptab 7 BOVE
economically souhd methods. i

Hi
S.18 Effective Date means fh

Agreement by the! President of the Fie
|

e Datel of approval of this
pub.icl oy the Philippines.

2.13 Envirohment means ohysic

af human beings, including land,
sound, odors, tastes and biologica
and the social factors of aestheti

2.14 Executive Order means
Fresident of the) Fhilippines issue
Executive Order No. 279. |

Ind | investigatian af
4 n][valuable mine
WH, tubnsili t eg and
mineral

2.15 Exploration means the ex
lands and affshore areas suppos:
drilling, tranchina, shaft) sink
other means, for the curpose of p
deposits and the extent ther

an the|time peri
mt

c

2.18 Exploration Period shal}
after the Effecttive Date of this @

da ta and

|
|

Hf Miln
i |

|

the Dec fabian

(a? the date df
completion of two (2) contr
may be extended with £
than two (2) yearns.

he consent

2.17 Force Majeure means er
the ‘reasonable cdntrol of either p

thereby, including, without limitalion,| t:
Civil disturbancd, blockade, sabotae, dmb4
labor conflict, tiot, epidemic, earthquake
adverse weather | conditions, explosion, f
direction Government de} jure

y

(hb)
as
more

sibility
Effective
snment

ar
Date,
not

by

mstances beyond
5 Agreement affes
war, insurrection,
nh, strike and other
Form, flood or ather

adverse order

de facto or

of aq

instrumentality or subdiyision thertof, jac
enemy, breakdowy or machinery having |a
operations, and any cause (whether
hereinbefore described? aver whilth th
reasonable contrel and which i Bug
curtail or preverjt timely action the |pa
\ |

Ss

Q

by

T
except those o
Regional Office d
occurrence.

e force majeure
general knowledge,

oncerned within fi

menti
sha
teer

2.18 Government means the Gov}

Philippines.

2.19 Gross Gutput means the ac
er mineral products derived from
under the Nationgi Internal Revenue
1158, as amended).

2.20 Mine en

reach an orebody jor mineral

Minerals

substances in nee

all
or

means
liquid,

2.21 n
any

B. 22 fingers Products means t!
A marketable state by simple treatm#
or drying, but without undergoing al
or manufacturing.

2.25 Minin Area means that
delineated for Mining Operations duff
|
|

vinas
Hint pra
NY chem

Jart ian
fing (th
period. |

2.84 Mini Operations mans
development, predduction, and all ather
discover, develag and extract minerhls.
{I
writing,
capfirma
at

2.25 Notice lmeans notice
(authenticated by answer back
ar sent as provided in Section

in
or
iS.i

io
IS
La

negns mineral or rock

7

evap
2.27

means a minerk
the value ofl|)

=)

re eral

ore and contr

ibu

2.28 Pollution means any dir

the physical, thermal, chemical qd
properties of any part of the |IEnvijra
emitting, or jas to

depositing wastes

F God or the
jor effect
rot oof the
scted party
ture as to
affected.

has

no
delay,

in this
reported
calendar

section,
to DENR
days from

the Republic

cessarily taken
can be mined.

ccuring inorganic

dikte state.

aduced and prepared in
espes such as washing
caf change or process
of} the Contract Area
Chamercial Production

rat exploration,
Fioens necessary to
by telex or telecopy

received)
Agreement.

addressed

far profit.

ment

alteration of

or radioactive

by discharging,
fatprially affect any

G
GU EAM" Hie
beneficial

welfare, or

ta plants, and “pollute™ has a car

2.29 Secretary means th
Environment and Natural Resourc

2.30 Work Program means 4 document whic
of major mining activities and
the Contractor in i
including the |plar Anc
environmental protection and rehabilitation,
and neighboring communities and of! lodal pe
technology, as sttbmitted and approved Burs

Budget of
period of

3.1

twenty-five (25)|Contract Years from the Elf fe

|

. |
vy Cstp.

use

adversely, or toa
hazardous or potentially hazardouw

to animals,

time,

L.

ta terminatian as

of twenty-fi
be mutually

4.
an area of

ve (ES?

i
|
|
|
|
|

in

provided herein,
years under suc
agreed upon by the par

WS

fdondition which is
health, safety ar

birds, wildlife, f}sh) or aquatic life, or

| |
SECTION TII ||

TERM OF AGREEMENT

itial term bt

SECTION ITV

Contract

ren

[thip

| |
CONTRACT AREA

|
1 Size and Shape of Atea.|- | TI

approximately

HECTARES (1,198) has.),
Norte, and bounded with the following peopr

exclusive of
mining permits:

Point

it

2

fa

The specific
map /sk
as jshown in An

indicated
coordinates,

Contractar
later than
exploratian

in la

get

East Longitude

ONE THOUSAND) ONE

located at /Panamaan,

|
aPeas covered by valid

sae |
30 |
|
6°30" |
ir

37° 00

3e/17.5"

siz
etch
n

SECTION Vv

EXPLORATION [PERIOD

Timetable

e and ghape! oF

bre

| (fer

wap Le
hh terms) ar
ies. |

Ei

tihe’ Contract

the Department of

2 Loarresppndling expenditures and
Area during a given

expenditures for
development of host
science and mineral

ant to this Agreement.

Agreement shall be
Intive Date, subject

for another period
di conditions as may

is Agreement covers
HUNDRED NINETY GHT
Loreto, Surigao del
phical coordinates,
xisting small-scale

oC 27° 90O"

o 28°

oO 2B’

Exploration.

shall commence Exploration) Opdra

three

phase shall be extentled Hflar [nok
| | |

CS)

months after

the |Ef

ions hereunder no
ective Date. Th
more than two (2

¥

“ul oc |
wa

years upon reqhest by the |Contracitor| and the Government
being satisfied| that the Contract: hab come with the terms
of this Agreement and of reasonable expectation of success during
the extension. | | |

sie Work Programme Budgets. ~ The
Contractor shal strictly! comply! wd bh = Exploration Work
Program submitted to and approved bly tive Gbvesnment.

_ The amount! to be spent by/| or in condu ne
Exploration Operations pursuant ¢ at this Agreement
during the Exploration Period aggregate, be not
less than that) hereinafter spec leach of the below

specified Contract Years! as/|follor

First Contr.

Year

Second Cont

e

event of ¢
only be! obligated

such Contract Ye

In tt
Contractor shall
for the period ao

extensio

In the
shall first

event of
year be agreed
Tf dug
more than the aj
the excess may b
be expended by
and should Conti
the consent of tt
than the amount tequired be
be applied ta the amo
Contractor during

ing any Contract
hount required to
subtracted from
antractor during
actor, due
@ Government

to

q ta

To
this provision,
amount equivaler
cost committed td

ens

to Fi ittden pe
be spent for eac

5.3 Requlatory Fees
Government for regulatory’ purpose
ta any euietang administrative i
period: | | |
|
First Year -— Ten Flesos |
| per year | !
| i |
Second land subsequent yeas -||thb a
hectare ial a
a yearly inckemerit bt
| CBS
The regulatory fees
Cantract Years [shall b
Effective Date, | while
period shall be due within thirty
\
i
|

upon by |

nick te

|
a
a

Viear |
BR eden
he ahou

incumstances

this Agreement,

ah

he pro-rata amount
termination.

to be spent every
actor should expend
as provided above,

ot money required to
cling Cont + Years;

with

unt per
year pl
ive Pesos

laa ae

|
Sy U

|
request for extension of the) Exploraltion| Pe
| |

|
i
i}
{i

The regulatory fees shall be Haid to) afd on the date the
Agreement is registered with, the DSNR Reo ij i] Office concerned,
| 4

and on the same diate and pl yea thepeafter.

“5.4 Reporting. -

|
i|
a)) Annual REpORES It Dut] i the Exploration
Period, the Contractor shall| supply jall fbedlohical, geophysical,
radiometric and | other infopmation Pelalbi fo 6the |= exploration
area and its activities by annual reports jo be submitted within
Sixty (60) days) from the end of | each |Coftract Year. Such
information shall include finandial | e:/pehditures, raw and
processed analytical data, copies of orili of assay results,
duplicate samples, field data, copi¢s of] oflig}nals from drilling
kind) collected during

reports, and all) other infotmation jf any
exploration activities. ~All sich irffafmation shall be
confidential, subject to the prdvisilong isewhere provided

herein. | |

b)}} Final Report. - |The! Cor ctor shall submit a
final report wilthin six (6) monthd from dhelexpiration of the
Exploration Perijod which Bhall ba in |th orm and substance
comparable ta jpublished pooreeanien of respected
international institutions ahd shal} incor
in the Contract] Area, including Itcatilong
chemical analysis, and /asspssment jof ming ‘ Such
report shall alse indlude complete, ile enditures
incurred during the Exploration Period.

assays,

=e splice | 7
5.5 Minin Feasibility. | - | D the Exploration
Period, the contractor

shall] conduct) feasitil}ty studies for any
part of the Contract Area as| merraijies. ithin this period, the
Contractor shall jsubmit 4 Detlaratidn off M
a Construction jand Development ar k|
succeeding thre (3) years] indica ing [th
Areas not delingated asipart of the Minling
relinquished in flavor of the| Governident..

ning Feasibility with
ram for the next
rein the Mining Area.
rea shall be deemed

Failure of the Contractor ta submit] a|Detlaration of Mining

‘Feasibility during the exploration!|perifod |shhll be considere a
substantial breach af this Agreement.
| |
SECTION VI
| |
DEVET GEREN, AND constRUCTIO PERIOD 3
&.it Timetable.- THis Contry for shall oamplete |

the development | of the mine intilucilng
Production facilities within thir <
submission af the Declaration of M ning Fq
guch extension based an justifiable |/reasion
approve.

construction of
months from the
askbility, subject ta
the Secretary may

6/2 Reporting. —

€)) Annual - The Con#ractior
report within sixty (60) days after Deced Si of each year
which states the |major activities, achieve , enditu
during the year govered, including Maps} a ‘Sy rac and min
analysis and preigre geological ard siilmi reports dur 5
development and canstruction period)

submit an annual

bo}
the campletion of
the Contractor
Such report shal

appropriate scale
in accordance wit

7.1 Timetable

(30) days from the completion of &
Commercial Pradufttion Work
years. The Contactor shall

immediately upon
of the Contractob
period shall be con

Fes Work
Contractor shall) s
Wark Programs cpv
shall be subdmitte
expiration of the

Production Work Fra

The Contracita
activities for |
accordance with
modification thereo

7.3 Reportinh.
a? Quart.

Calendar Quarter
Periad, the Contrac

the end of each Cal
tonnage of product
corresponding gra
destination of salle
and expenditures.

b) Anpual
the Contractor shall
of each Calendar

detail:

i

~—

bhall submit

and quality as

the approval

Programs.

Year

Einal Report. -
the development an

L integrate
internatignal

|
SECTION VII

OPERATING PERIOD
} i

- - The Contractor sh

af
ta commence
sidered a

-| During
ubmit ta the Govelpnme
ering a period ofj
d not later than |Ehir

period covered
grams.

r shall conduct [Mini
he duration of | the
the duly approayed v
f approved by the) Sech
|
|
| |
erly Reports. -| Bebinni

following the coninence
tor shall) submit |with
andar Quarter, 2
ion in ter
des and

S or axpotts and

|
Reports. ~ Du
submit] within
an Annual Rep

The total tonnage of

proven, probablel,
tonnage of ored
between ‘tonnage
from the mine

destination, tor
and dlisewhere ji
sold gr commit
export (whether
Philippines ar nd
fram the Philippi
pur | destir
if
prac
wit

so

intarnkediate

quction

ion in

(nagraphs

tion
iad of
ercial

k Program.

uction
hlof the

ting Pi
mercial
years
}i days

previous

rations

Programs

gl with
the
C30)

dj or
shipped

tannage

6} months
activiti

ction
fre

commit

fram

Government.
af

ma

or repor

ubmit within thirty
facilities a

three
Production
Failure

within the
Agreemant.

siod, the
Produc ia}
gach which
before the

Commercial

er
in
and any
the first

Production
days after

in
reserves whether
the total
sind, broke down

transported

from

jand of [khe which they were

iid) Work
end y
all of the
related to the
the investments

in progress
bign with
ods and

pragram,
made or committed;

iffcluding mana
particularly

ijipinos their place
Ms town, province,

iiid|] Profile of work
and staff, ‘
nationalities, a4
of origin (i.e.
region). |

hd for
} bara

|
|
iv)| OQwnershipjot the sularly with

respect to natio

acilities. 3 The
y improvements and
yladd new facilities
for the operations,
nj a appropriate Work

Contractor may make expansions, modific
replacements of the mining facilities an
ag the Contractor shall consider neresse
provided such pilans shail be embodied

Program approved by the Secretary. |

7.4 Expansiions and fons, pos tich

SECTION VIIT
|

\ FISCAL REGIME |

8.1 General Principles. + The fiinantiai pegime of this
Agreement shall overned by the |jprinfiplle atcording ta which
the Government 1 pes a reasonable |petuln fin onomic value far
the utilization of non-renewab ipall r¢sources under its
national sovereignty while the Can tbr jexqetts a reasonable
return on its investment with speci fount {to be taken for the
high risk of exploratian, the ten ditions prevailing
elsewhere in the jindustry and any ciency to be ined
by particularly gpod performance of

ctor.

8.2 Occupation Fees. - Can from the date of
- registration and Bvery year thereat t} Cantractor all pay
to the Government] an occupation fee fontract Area at the

a annual rate of F1OG.00 par hectare.

the) start af Commercial
share [due the *Government
gross

d sh

8.3 Basic) Share. — From
Production, ther! shall bela basi
production share pt thre@ perce
ten percent (10%> on the net
payable toa the DENR idnal| Of

calendar days after and of @ar, t

By se tax. In the event that due to Government
be abolished at any time duting the] ter f this Agreement, the
corresponding percentagd of such abolliished| excise ta shall
automatically bel added to the production. dhafte on gre output

due ta the Government. |
| Hi
Net mining revenue shall imeah gross
(a) Mimina,| milling, eetining,

and marketing experses! which 4
gross sales; |

(hd Bepletiian and depracic

cqmpgted for tax
Pureposes and kinder incentive 1 i

(c} Fifteen |; anbum (i542 i
on net assets means propel
as reflected/in the audited fina»
contractors [net of depreciati

tements af
puted far

purposes and|shall ekclude app: } i SAS.
8.4 Pricing of Sales — The Shall endeavor to
obtain the best jachievable price the bmohuction and pay the
lowest achievable marketing combiss qd related fees.

Contractor shal] seek to strike a balance qsween long-term and
short-term sales comparable to polk¢ied fibllbwed by independent
Producers in the international min

The Contradtor shall likewi hanced d
among consumers. |Insofar! as [sal: cthr'’s Affi
concerned, prices shall be at arm’s|/lenght|stiandard and competing
offers for large|scale and lVong-terp contrtcts shall produced.

i
Minerals

8.5 Assodiated fs af [Mi aérals, than
chroinite are discavered in edmmercial quant} tips in ntrack
Area, the valu thereof shall the value 2f «6the
principal minera}. |
SECTION 1X
2 < prac
WORK. PROGRAMS
9.1 Submission to buverunen Or Wi stated
herein, the Contractor shall) prepar@ and ninent

the Work Program and Budget far the Cdnt pace bea: stating the
Mining Operations which! Contractor propos Ss itd carry out during
the period cavered with the details add particular set forth
elsewhere in this Agreement

|
Administrative Order No. 57 series df ig
| |

mH Ul se

9.2 Examination, Revision. -
propose ai revisijan as toa certain
Program or Budget, it shall within thi
receipt thereof) provide Notice to «6
reasonable detail its reasons therefor.
Government and Contractor willl meet jiand

i fo revision proposed by the Government) Ir
said Work Frogran or Budget las to wt
to notify Contractor of propased
possible be carried as plrescril
shall fail withir (60)
Contractor of 4
proposed by Contr

vall fail

Hom rhe
[the |Wog¢k Program an
i . |

jad to nppraved.

notify
dget

9.3 It is recognized by the Giaverr
the details of any Work Program may
of changing circumstances. The Contra

; Pprevided they do not change the adineral
: Program, and provided, further, that
variance of at ldast twenty per centum (204

the approval of ine Secretarys |

md Conteactor that
hanges in + 1
Yo make such
jpotive

which

Hrnequi

9.4 The Gdvernment‘s
get will riat be

and B

RIG

10.1 Qbligat

|
|x

SECTION
HTS AND SBETSBTTGN IGF

ions of the Contractor

The q
(a) F
the most efficy
engineering pra

technology and fij

(b)
shall relinquish
Area which shall

covered by any De
tc?

expressed in thi

may be excused by

|
te |

other installat]
Mining Operatio

efficient orca
products and ser
comparative qual
preference to Fil
which can be cang
in the Philippi
construction aq
household equipme

(ea)
and acceptable
maximize the use
available in the

antractor shall: |
|

‘
|
|

|
7
|

HE | PARTIES

| |
erform all Mining Qpaerd in accordance with
ant and internationally epted mining a]
ctices providing all cassary servi

nancing|in fonnect jon y

|

ith.

After) the) ordtion pd, the Contractor
to the Governm mt any |pa ipnm of the Contract
not be necessary for Min Operations and net
claration olf Minind Feqsi ty.
|
|

Perform jits activitied Within the periods
Ss Agreement. Flan and & Frograms, Save as
Force Majeure.

|

Furnish all equipment, and
ons that may prying on all
Ss. Ta the mopatible with
ions, the Contre p ence to
ices produced and differ Fhilippines of
ity. In particulap, the Eractor shall give
ipina construction) rp Bs and use buildinas

tructed | by using

nd skills available

for road

nes, employ Filipino bractor’s
d transportation and inchase Philippine
nt, furmiture and food.

| \)
The Contractor gt
in viewlof the rat
of Filipino vessel¢
Philippines.

|

feasible
lable,
transpart

Cf) | The Contractor accurate technical
records about tHe operations as welll ag f GCial and marketing
accounts and make them avaijllable td Bqve an representatives
authorized by the Secretary ror purfiases a sessing performance
and compliance [of .the Cohteactod e terms of this

» Agreement. Authorized reore other & ernmant
agencies may diso haye Junts in cordance
with existing laws, rules and

(q? Hold|" the Government € and harmless from
all claims and jaccounts of all kitids, las loas demands and
actions arising jout of the acciden¥s ar i ies to persons or
Property caused| by Mining Operations | Qo the Contractor and
indemnify the Government for any e# des costs incurred by
the Government by reason of any ; im

actions;

“Ch)
existing laws, rd

qi?)
among others, la

\and non-interfer

qi

Pay taxes ar abliigati

Rccounts, demands ar

iad fm accordance with
les and regulation. |
|
tl
Canform to laws and Wlations arding,
bor, safety, demardiati Che Contrac Area,
nee with the riahtd lof mining operators;

Allow access
|

and product

ae : A | |

sites and operatidns by insoe the Government;

Ck? Recognize and r >ct he rights, customs
and traditions at indigenous tEribil domhunfities over the
ancestral lands, f any.

(1) Contribute to national
davelop the host and neighboring communit

Area, local geoscience and |mining | bectno

Environmental effects of Mining OperfAtions:

IslLopment by helpi
ot the Contr

|
Development of Host and Neiahborin

authoriti
host and

i) The Contractor shall coord}
in providing Hdevelopment|
neighboting communitie

self-sustainina,
but not Limited
goods and i

ii) The Cpntractor shall
income+generating activit
ta, reforestation |and pr
needed|by the mine.

iii) The Cpntractor shall gli | eres fdrence to Filipino
citizens, particularly -sesidan of its host and
neighbpring communities jin hhea rsonnel for its

t Mining] Operations. If nekessary s expertise

e are irrantly mot availi ro must
prepare and undertake
program within the first
at its} expense

Development bf Geoscience and Mineral
pt

i) The Contractor, in tt
shall] produce geologics
and olther pes of maps jand Pep
and fomenclature consijstenk
acceplted practices and 3 andards.

i

ina

generated from the Cdhtract jarda such
assays and lother related | irffo#mation,
economic and financial, | ard [shall
* accessible ta students, |heaselardhets and persons
responsible § far develdbing) geostience and mineral
techniplogy after, declasdificht ion

ii) The | Contractor, shall rede Se bed keep

local] mining company the | techrolpay it may adapt for

the exploration, developmdnt| and commercial
utilization of minerals jin sme Coptract Area.

| | |

Environmental Protection and /Industrlial Safety:

|

i) The Cdntractor shall predare la diah of mining so that

iii) The [Contractor shall che beef the Government or

its damage to the environment) will{be minimal. To
extent possible, controljaf poljuthon and the trans—
formatiion of the mined-ayt eaq per materials into

econonically (and secialj/ly |prddu
done simultaneously witth milnmindg.

ve forms must be

An Tnitial Environment
be precduired as part of tHe

appropriate Environmental jtme
Hay
i! ~

ynination
tion Prog
batement (EIS) must

F * |
pot aT . ‘ 4 —] \

. be made according t thd
Government authorities,
campondnt af any of the}

Viti

Fro

mine. Jhese act
appropttiate Work

|
(ECC) shall be
the conduct of
ct Area.

An Environmental Compliance
ceed first by the Conky aa
e kg

any mi development works in
|

10.2 Riohts of the Contractor!) ~

The Contractor shall:

(a? Have the | right § dnddict| Mining Operations
in the Contract Area iin |ackardance with the
ferms and conditions her

(b>) | Have the right of pogsetsipn of the Contr
Area, with full right gf |[nopess and coress
he right (to occupy the subject bo
durface and @asement bPidgt

(ce) |Have the righ
‘ declassified geolog
WY froduction and = atiier
avernment ar Agen
n the future, relating |to] th

or jenfer

fs

tise thereof now or
Areas

(d) |Have the right to #e1l1J ap
oe otherwise dispos# |of jal
dnd obligations unter hi
fhe approval of the) Gove

land regulation
Philippines
Brsonnel i

(a) [Subject ta applicible jla
dmploy or bring itp [th
technical and spec}daliqed
he immediate members of
be requited in the Sperat it ns| af the Contractor,
drovided| that if the dmployfnant

such foreign person
he applicable Jaws :
jmmigration shall analy tol[t

+

reign
uding

(Cf? En joy, subject
ttagulations | and ti Ey right
gasement rights, the use
qatural resources if} the C

af third es,
timber, water and
sack Area;

(gq? Have the right
emittance af profi
oans, subject to ehirting
fules, and negulatiins; a

WHen necessary all
d raw mat
accordance with

chy Have the right fc! impo
quipment, | spare ||
thequired in the operati
existing laws and regtulatiy

ion

A

of the

|

The Government

(a)} Ensure that Contractor
Wad 2 cooperation inf the e:
dranted i¢ uhder this) Ac}
| |
(b>) If the Contractdr | se
; dontemplated = hereir fr
flinancia} institutions
Gontractar in suct} ef
financing arrang
Clontracts t

|
11.1 Contractar shal) acquire +

such assets as

carrying out such

11.2 ALL materiade. jnaupnanct,

erected or place
Contractor shall
Contractor shall
materials,
Philippines, subj
Further
other installati
within six (4)
otherwise these

EMPLOYME

12.1
possible,
and after
and with
training programn|
at all levels
shall be to
following target

The q
qualifil
Commer

Unskilled
Year 1 100%
Year = 100%
Year 5 100%
Year 7 100%
Year 10 100%
Year 15 100%
2

and the Contractdq
Expenses.

|
LS. The Ge
each other in gad

equipment,

the consent of |the Government,

if employment.
rdach

2 Costs and expenses of

Ww

ights her

are reasonably
Mining Operations
|

on the |Contract Ara
remain | the property
have (the right |td
Plant and ofher
lect to existing Laws | an
||

said materials
ions shall be removed
months from the termina
ill be forfeited in fay

> that!

SECTION

NT AND TRATNING OF | PAIL
lontractor agrees lite
led Filipino) personnel ij

ial Production commence

Bui
ib jac
tab

e@ for employment o
The
time

within the

Fil

of \

Skilled Clerical) F
100% ** i |
i i|
Fi
1 '
: i
i
i

ris own |employees

| SECTION xELT
| |

| ARBITRATION
vernment and the
d faith) and shall

Government ‘s

the rights
th obtain financing
the banks or other
opperate with the
s Provided that such
in'ino event reduce
pr] othe Government

iping operations only

EO be required in

installations

the

other
inpyab Le nature
bontractor
and
Llations

by
and
export

from

the axtent
Operations;
Lil, in consultation
rate an extensive
Filipino nationals

said programme
forth below the

| to
Mining

gt

ional Management

personnel
Operating

BAaALlL consult with
javailable remedies

vw
. . ~~

a‘ to settle any and all disputes or disagreehents arising out of ar
relating to th@ validity,) int “Hreatatidn, enforceablity, or
performance of this Agreement before regorfinpb to arbitraton.

ch) can not be solved
three (3) arbitrators,
thek to be appointed by
batbrs so appointed who
appdinted arbitrators
hlil/fied persons until
tn bf the tribunal is
tiated and conducted
brwjise known as the

13.2 any disagraepent| of dispute
amicably shall be settled by a tribdinal
one to be appointed by the Contractar, an
the Government, and the third by the arbi
shall serve as /|Chairman. The firs} bya
shall continue |to consider names/of [qu
agreement on a mutually a ptable| Chair
rpeached, Such rbitration | shall |be
pursuant to Regublic Act | No. & th
Arbitration Act. |

|

Where | substantial foreign inte
Contractor may elect within THIRTY ¢30) |DA
arbitration in accordance |with thé Rules
Arbitration of jthe International
provided that in any case Where the
in xistence, the arbitration shalk p ac
the UNCITRAL (United Nations Commitsiaor fbr [Internationa
Law) Arbitration Rules as at presen} in|fo Tele
| |

In any evant, the arbiteation
applying the substantive laws of the Repub b

|
aslts are involed, the
YS from effective date
off | Conciliation and
Commerce ("ICC"),
is nat

successor

all be conductrad
of the Philippine

13.3 Each party shall pay fifty pdr
and expenses of the arbitrators and the
Each party shall/pay its own costs And att

SECTION RIV |
i |
|

|

| FERMINAT FON
|
This contract shall be terminated anfi the Parties shall be

relieved of thei respective obligation
{i

|
14.1 On eljameuceh of the tem, ro jentension thereof as
provided elsewhere hereih.
] |

| i
14.3 Termination by the Gav
substantial breach of this Agreement

apcin «the Contractor's

14.3 By withdrawal of the Cofitractop. |The Contractor may
withdraw from this Agreement by gi¥ing|/sik 44) months notice if
in its business judgment, the contihuation|off operations becomes
technically or economically unfeabiblé. |The! withdrawal shall
become effective six (6) months after 1 af withdrawal has
been received by| the Government.

| j

No delays ar omissions rouse of dealing by the
Government shall) impair any jof its fi hereunder except for a
written waiver.| The Government ’s ; $eek recourse and
relief by all obher means shall na ted by the exercise
of its right to! terminate the Agrebm Any Waiver or default
shall not be construed to be a waiv y succeeding or other
default unless the contrary is expr ie in writing signed
by the party chatged with the waiver.

In cage of termination, the
fees and other liabilities due up th the of the year in which
the termination) becomes effectiv and|shk1] further carry out
such restoratibn in the Contract Area |ag in reasonable in

|
of

ctor shall pay ail

|
|

accordance with good mining indus

SECTION XV
5 OTHER PROVISIONS

15.1 Notice.)
| |
ALL notices, demands and other
permitted hereunder shall | be made i
telecopy and shall be deemed to have bedn
of telex or telecopy notice if answel
received, or if delivered by hand uplon
being deposited | in the mail, airmail
addressed as follows:

raquired
hg or by tele or
y given in the case
or canfirmation

ten days i
e prepaid and

| |
If to the Government -- |
The Secretary of the Depart}
Natural Resources |
Dept. df Natural Resouces |/Bldg.

Visayas Avenue, Diliman, Quezdn
| |

tment

|
1 Environment and

| |
If to the Contractor == |

we

Casigunan Mining Corporation
19 Hilltop Street, Quezon
|
Either party may substitute
thereof to the other party.

on Notic

15.2 Governing Law

the Parties hereto
ce with the laws of

This Agreement and the relatign bat
shall be governed by and construed an aq
the Republic of the Philippines.

|
15.7 Suspengion of Obligations

(a) Any failure of delay on the pia Fiany Party in the
Performance of |jits obligations o sul ygreunder shall be
excused to the ejtent atéributable }o Fd hdeure.

|
| |

(b) If mining operations are ddl ayad, stailed or prevented

by such Force Majeure causes, them the iF enjoying the

ted, the
obligation hereunder
riod thus involved.

rights and carnying ouf the obligations
term of this Agreement and all rights and
shall be extended for a period equal to |the p
| |

Pts obligations is
he other in writing

the expected
on

(ec) The Party whose ability td perform
affected (i)? shall promptly give Nditice top t
af any such da@lay or failure ir pdrtdem
duration thereat, and jits| anticipated Jef
expected ta perform, and (ii? shall use
remedy such deldy, except that neither |F
obligation to settle a labor, disput

15.4 Registration of Agreements

ation of
cepned within

The Contractor shall cause| the dedi
Agraemeant ba the DENR Regional Off |
C30) calendar days of its approval.

15.5 Amendmen’

be annie
ne

This Agreement shall not
any respect except by mutual
hereaf and approval of the
Philippines.

the
year

IN
Agreement,

WITNESS WHEREOF,
as of day and

CORFORATION

leo, nded or modified

|

in| writing of the Far
bf [th Republic af
ave executed this
ten.

CAGIGURAN MINING THE GOVERNMENT OF THE REPUBLIC
OF THE! PE PINES
BY:

UNSON
President

EUGENIO R.

SIGNED IN THE

. FACTORAN, JR.

f the Department
fen! and Natural
z rces

Que wm,

Buc rwHs Lepir s pe ria Ls Oper ULGENG EG

S/n

po

_ANSELMO'C/ABUNGAM
NCT., PUBLIC
oe UNTIL DEC. 31/1992
i PTR wu. o405 192°1/8/91 G.C

7

\

CERTIFICATE OF REGISTRATION
epartment of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

The registration fee therefor having been paid, this
L eighteen (18)-page instrument was registered with this

\ ‘ Office on December 15, 2005 and recorded in Book No. 2
5) of the Mineral Reservation - MPSA as Document No. 3.
LN ‘
Registration fee paid under Official Receipt No.
\ 3229767C dated December 15, 2005 in the amount of
F20,000.00.

“s \4
cape DOLINO, CESO III ’

Assistaptésécrethyy and Concurrent Director
¢

gq o~ 4

